  Case 14-02904         Doc 50     Filed 04/03/19 Entered 04/03/19 11:22:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02904
         Harold Johnson Jr
         Carol G Johnson
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/30/2014.

         2) The plan was confirmed on 04/29/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/09/2019.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,789.70.

         10) Amount of unsecured claims discharged without payment: $128,637.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-02904       Doc 50       Filed 04/03/19 Entered 04/03/19 11:22:55                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $42,350.00
       Less amount refunded to debtor                           $350.00

NET RECEIPTS:                                                                                  $42,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,862.50
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,822.45
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,684.95

Attorney fees paid and disclosed by debtor:                 $137.50


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured      6,268.00            NA              NA            0.00       0.00
BLUEGREEN CORP                  Unsecured         100.00           NA              NA            0.00       0.00
CACH                            Unsecured      3,972.00       3,971.52        3,971.52        884.34        0.00
Charterone                      Unsecured      1,068.00            NA              NA            0.00       0.00
CHECK N GO                      Unsecured      2,500.00            NA              NA            0.00       0.00
CITIMORTGAGE                    Secured       44,583.38     45,943.69        45,943.69           0.00       0.00
CITIMORTGAGE                    Unsecured     44,583.38            NA        45,943.69     10,230.26        0.00
CITIMORTGAGE                    Secured              NA            NA              NA            0.00       0.00
DISCOVER BANK                   Unsecured      5,129.00       5,129.57        5,129.57      1,142.20        0.00
EZ Pawn                         Unsecured         240.00           NA              NA            0.00       0.00
EZ Pawn                         Secured        2,500.00            NA              NA            0.00       0.00
FIRST CASH ADVANCE              Unsecured         489.00           NA              NA            0.00       0.00
First Financial Credit          Secured        4,916.00            NA         4,916.00      4,916.00     378.53
IL ATTORNEY GENERAL             Unsecured         456.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Priority          321.00          0.89            0.00           0.00       0.00
IL DEPT OF REVENUE              Unsecured            NA          43.32           43.32           9.65       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         323.00        223.03          223.03          49.66       0.00
Lincoln Park DTL Spec           Unsecured         229.00           NA              NA            0.00       0.00
LVNV FUNDING                    Unsecured         883.00        866.68          866.68        192.98        0.00
MORGAN STANLEY MORTGAGE         Secured       76,834.00    125,896.55       132,968.00           0.00       0.00
MORGAN STANLEY MORTGAGE         Secured              NA       7,071.45        7,071.45      7,071.45        0.00
MORGAN STANLEY MORTGAGE         Unsecured     51,271.00            NA              NA            0.00       0.00
NCO FINANCIAL                   Unsecured         263.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         241.00        143.15          143.15          31.88       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         384.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         970.00      1,024.81        1,024.81        228.19        0.00
PRA RECEIVABLES MGMT            Unsecured      4,583.00       4,696.34        4,696.34      1,045.73        0.00
Sears/Cbna                      Unsecured         422.00           NA              NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      1,487.00       1,710.37        1,710.37        380.85        0.00
SPRINGLEAF FINANCIAL SERVICES   Secured        3,550.00       9,126.41        9,126.41      9,126.41     626.92
SPRINGLEAF FINANCIAL SERVICES   Unsecured      5,720.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-02904         Doc 50     Filed 04/03/19 Entered 04/03/19 11:22:55                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
Stellar Rec                     Unsecured         399.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION            Unsecured      9,137.00       9,271.89     9,271.89            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $178,911.69              $0.00                  $0.00
      Mortgage Arrearage                                $7,071.45          $7,071.45                  $0.00
      Debt Secured by Vehicle                          $14,042.41         $14,042.41              $1,005.45
      All Other Secured                                     $0.00              $0.00                  $0.00
TOTAL SECURED:                                        $200,025.55         $21,113.86              $1,005.45

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $73,024.37         $14,195.74                   $0.00


Disbursements:

       Expenses of Administration                            $5,684.95
       Disbursements to Creditors                           $36,315.05

TOTAL DISBURSEMENTS :                                                                        $42,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-02904         Doc 50      Filed 04/03/19 Entered 04/03/19 11:22:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
